NO. 07-08-0033-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



FEBRUARY 29, 2008

______________________________



DAVID SOLIS, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 137
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2007-417,788; HONORABLE CECIL G. PURYEAR, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

ON ABATEMENT AND REMAND

Appellant, David Solis filed a notice of appeal, on December 26, 2007, from his convictions for two counts of aggravated assault with a deadly weapon and one count of domestic assault.  The trial court filed its certifications representing that appellant has the right of appeal.  However, the appellate record reflects that appellant failed to sign the certifications, pursuant to Texas Rule of Appellate Procedure 25.2(d), which requires the certifications to be signed by appellant and a copy served on him.  

Consequently, we abate the appeal and remand the cause to the 137th
 District Court of Lubbock County for further proceedings.   On remand, the trial court shall utilize whatever means it finds necessary to determine whether appellant desires to prosecute the appeal and, if so, to obtain his signature on an amended trial court’s certification.

  If necessary, the trial court shall execute findings of fact, conclusions of law, and any necessary orders it may enter regarding the aforementioned issues and cause its findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record.  The trial court shall file the supplemental clerk’s record and the supplemental reporter’s record, if any, with the Clerk of this Court by March 28, 2008
.  



Per Curiam. 



Do not publish.